AP-77,021
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                      AUSTIN, TEXAS
                SUSAN HAWK                                                        Transmitted 3/10/2015 12:26:50 PM
                                                                                     Accepted 3/10/2015 1:29:12 PM
                CRIMINAL DISTRICT ATTORNEY                                                             ABEL ACOSTA
                DALLAS COUNTY, TEXAS                                                                           CLERK




March 9, 2015


                                                                             March 11, 2015
Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, TX 78711

RE: Naim Muhammad v. State (AP-77,021)

Dear Mr. Acosta,

I received your letter regarding oral argument in Muhammad v. State. I wish to
present argument on Issues 35-37 and Issue 40, the issues defense counsel has
requested permission to argue.

Sincerely,




Jaclyn O’Connor Lambert
SBN 24049262
Assistant District Attorney
Dallas County, Texas




Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600